United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SPECIAL OPERATIONS COMMAND,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1816
Issued: January 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 30, 2013 appellant, through his attorney, filed a timely appeal from a March 21,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
reconsideration request on the grounds that it was untimely filed and failed to present clear
evidence of error. Because more than 180 days elapsed since the most recent merit decision
dated May 2, 2011 and the filing of this appeal on July 30, 2013, the Board lacks jurisdiction to
review the merits of appellant’s case pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was not timely filed and did not establish clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that, following the issuance of the March 21, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
On March 25, 2009 appellant, then a 54-year-old wood worker/forklift operator, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right shoulder injury in the
performance of duty on March 24, 2009 while pushing a sheet of plywood.
By decision dated May 2, 2011, OWCP denied the claim as the evidence submitted was
not sufficient to establish a causal relationship between appellant’s condition and the March 24,
2009 employment incident.
In an appeal request form postmarked June 4, 2011, appellant requested an oral hearing
before an OWCP hearing representative. He also submitted an October 6, 2009 x-ray of the right
shoulder showing mild osteoarthritis and mild acromioclavicular (AC) arthrosis and a
January 31, 2011 x-ray revealing moderate degenerative arthropathy in the right shoulder.
By decision dated July 13, 2011, OWCP denied appellant’s request for an oral hearing
finding that his request was untimely because it was not made within 30 days of its May 2, 2011
decision. It further indicated that it had exercised its discretion and further denied the request for
the reason that the relevant issue of the case could be addressed by requesting reconsideration
and submitting evidence not previously considered by OWCP.
On March 12, 2013 appellant, through his attorney, requested reconsideration and
submitted an April 13, 2009 magnetic resonance imaging (MRI) scan of the right shoulder which
revealed a high grade partial tear along the articular surface of the distal supraspinatus tendon, a
partial tear along the deep fibers of the subscapularis tendon, tendinosis of the infraspinatus
tendon and AC arthritic changes.
Appellant submitted reports dated October 6, 2009 through October 31, 2011 from
Dr. Mimi Zumwalt, a Board-certified orthopedic surgeon, who diagnosed torn right rotator cuff
based on clinical examination and on an MRI scan. On October 6, 2009 Dr. Zumwalt indicated
that appellant had a “distant history of right shoulder weight[-]lifting injury about 30 years ago”
and was pushing a piece of plywood at work weighing about 60 pounds and noted a pop and
pain. In an October 24, 2011 report, she diagnosed right shoulder pain, post work-related injury,
right shoulder impingement syndrome, right AC joint disorder, right shoulder long head biceps
tendon and partial supraspinatus and subscapularis tears. Dr. Zumwalt stated that appellant was
seen for his right shoulder pain after he sustained a traumatic injury to his shoulder while
working approximately two years ago.
On December 5, 2011 Dr. Leslie Donaldson, an internist, indicated that she had been
treating appellant for the past eight years. In March 2009 appellant was seen for right shoulder
pain, loss of strength and mobility and hernia. Dr. Donaldson stated that appellant was lifting
and moving approximately 4,000 pounds of materials and equipment per day at work and opined
that this was too much for one man to be doing. She also indicated that appellant had trace
amounts of blood in his urine due to the heavy lifting. Dr. Donaldson opined that appellant’s
right shoulder, hernia and blood conditions were a direct result of constant and steady heavy
lifting at work from 2008 to 2009, which was set off by an awkward movement during the
employment incident on March 24, 2009.
2

By decision dated March 21, 2013, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which
review is sought.5 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13 The
3

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.607(a).

6

See Jesus D. Sanchez, supra note 3; F.R., Docket No. 09-575 (issued January 4, 2010).

7

20 C.F.R. § 10.607(b).

8

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

9

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

10

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

See Leona N. Travis, 43 ECAB 227, 241 (1991).

12

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

3

Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that it abused its discretion in denying merit review in the
face of such evidence.14
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. The most recent merit decision was OWCP’s May 2, 2011 decision.
Appellant had one year from the date of this decision to make a timely request for
reconsideration. Since he did not file his request until March 12, 2013, it was filed outside the
one-year time period. Consequently, he must demonstrate clear evidence of error by OWCP in
the denial of his claim.15
The Board finds that appellant’s untimely request failed to demonstrate clear evidence of
error. In its May 2, 2011 merit decision, OWCP denied appellant’s traumatic injury claim
because there was insufficient medical evidence to establish a causal relationship between his
condition and the March 24, 2009 employment incident. Thereafter, counsel submitted reports
from Dr. Donaldson and Dr. Zumwalt. As noted, the question of whether a claimant has
established clear evidence of error entails a limited review of how the new evidence submitted
bears on the evidence previously of record. None of the reports, though, manifest on their face,
that an error had been made by OWCP in denying the claim. Dr. Donaldson’s December 5, 2011
report stated that appellant was lifting and moving approximately 4,000 pounds of materials and
equipment per day at work and opined that appellant’s right shoulder, hernia and blood
conditions were a direct result of constant and steady heavy lifting at work from 2008 to 2009,
which was set off by an awkward movement during the employment incident on
March 24, 2009. Although supportive of appellant’s claim, it does not establish error in
OWCP’s prior decision.
Dr. Zumwalt’s reports also diagnosed right shoulder pain, post work-related injury, right
shoulder impingement syndrome, right AC joint disorder, right shoulder long head biceps tendon
and partial supraspinatus and subscapularis tears. On October 6, 2009 she indicated that
appellant had a “distant history of right shoulder weight[-]lifting injury about 30 years ago” and
was pushing a piece of plywood across his body weighing about 60 pounds at work and noted a
pop and pain. These reports from Dr. Zumwalt do not establish that OWCP committed an error
in denying appellant’s claim on the grounds that the medical evidence did not establish causal
relationship, nor does it raise a substantial question as to the correctness of that decision. The
Board has held that even reports that could have created a conflict in medical evidence, if timely
filed, would not be sufficient to establish clear evidence of error.16
The April 13, 2009 MRI scan and x-rays dated October 6, 2009 and January 31, 2011 are
diagnostic in nature and also are insufficient to establish clear evidence of error.

14

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

15

Supra note 5; see Debra McDavid, 57 ECAB 149 (2005).

16

See J.R., Docket No. 10-2137 (issued July 12, 2011).

4

To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.17 None of the evidence submitted establishes on their
face that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds that counsel’s argument is not substantiated.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 27, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011); see
Dean D. Beets, supra note 8.

5

